Citation Nr: 0725064	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sleep apnea.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The decision below reopens the claims of entitlement to 
service connection for sleep apnea and narcolepsy.  The 
reopened claims are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.

On another matter, in July 2005, the veteran filed a claim 
concerning VA vocational rehabilitation benefits.  This 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  In April 2003, the Honolulu, Hawaii, RO notified the 
veteran of the April 2003 denial of service connection for 
sleep apnea and narcolepsy, to include as due to undiagnosed 
illness, and of his appeal rights.  The veteran did not file 
a notice of disagreement on the April 2003 rating decision as 
to denial of service connection for sleep apnea and 
narcolepsy.      

2.  In May 2004, the Honolulu, Hawaii, RO confirmed prior 
denial of service connection for sleep apnea and narcolepsy, 
responding to an April 2003 statement from the veteran which 
the RO construed as a new claim.  In June 2004, the veteran 
was notified of the decision and of his appeal rights.

3.  In December 2004, the Phoenix, Arizona, RO denied service 
connection for sleep apnea and narcolepsy.  Following 
December 2004 notice of the decision and appeal rights, in 
March 2005, the veteran initiated appeal on those claims.  
Appeal was subsequently perfected.    

4.  Evidence submitted after April 2003, concerning sleep 
apnea and narcolepsy, is not cumulative or redundant; relates 
to an unestablished fact necessary to substantiate the 
claims; and raises a reasonable possibility of substantiating 
them.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for sleep apnea and narcolepsy is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003, 2006).

2.  New and material evidence has been received since April 
2003, on the issue of service connection for sleep apnea and 
narcolepsy.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

In April 2002, the veteran filed his original claim of 
entitlement to service connection for disability based on 
sleep disturbance, which he characterized as "disturbed 
sleep patterns or sleep disorder."  An April 2003 rating 
decision denied, among other things, service connection for 
sleep apnea and narcolepsy, to include as due to undiagnosed 
illness associated with Persian Gulf War service.  An April 
8, 2003 letter notified the veteran of the decision and of 
his appeal rights.  

On April 8, 2003, VA received a VA Form 21-4138, executed the 
same date.  In that form, the veteran said, in pertinent 
part: "I am not sure if the claim on submission for sleep 
apnea was omitted.  I would like for the initial claim to be 
consider[ed] as an initial claim . . ."  This form 
apparently was received on April 8, 2003, through U.S. Postal 
Service delivery, on the same day VA dispatched notice of the 
April 2003 rating decision.  Therefore, it appears that, when 
the veteran submitted VA Form 21-4138, he was unaware of the 
unfavorable rating decision.  Also, the veteran's statement, 
as quoted above, would strongly indicate that the veteran, as 
of execution of Form 21-4138 on April 8, 2003, was unaware of 
the rating action taken merely days before then.  Even 
assuming that he had been aware of it, the contents of VA 
Form 21-4138 do not meet the minimum requirements for a valid 
NOD.  See 38 C.F.R. § 20.201 (2006).        
  
In May 2003, the veteran's accredited service representative 
filed a memorandum discussing the veteran's desire to pursue 
his sleep disturbance claim "on a direct basis."  The 
memorandum, although received within the time period for 
initiating appeal on the April 2003 rating decision, is not 
an expression of disagreement on the April 2003 denial and 
intent to appeal that denial.  For similar reasons, the Board 
also concludes that the veteran's VA Form 21-4138, executed 
on July 16, 2003 and received on July 17, 2003, is not a 
valid NOD to the April 2003 rating decision.  That form was 
responsive to VA's July 8, 2003 letter concerning ongoing 
evidentiary development for various pending claims.     

There is no subsequent written communication from the veteran 
or his representative received within one year after notice 
of the April 2003 rating decision that the Board can construe 
as a valid NOD on that decision.  The RO appears to have 
treated the submittal of April 2003 Form 21-4138 and May 2003 
memorandum from the representative as a new claim, and, 
following further development, issued a rating decision in 
May 2004 confirming prior denial of service connection for 
sleep apnea and narcolepsy.  In a June 3, 2004 letter, the RO 
notified the veteran of the rating decision and of his appeal 
rights.  That letter indicates that the RO construed the 
April 8, 2003 VA Form 21-4138 as a claim.  

On July 1, 2004, VA received another VA Form 21-4138 in which 
the veteran stated that he was responding to VA's letters 
dated on July 8, 2003 and August 13, 2003, which concerned 
evidentiary development for various pending claims.  The July 
8, 2003 letter, in particular, included a discussion of the 
pending sleep disorder and narcolepsy claims.  In November 
2004, the veteran executed another VA Form 21-4138 discussing 
his various health problems, including sleep disturbance.  

In December 2004, the RO issued a rating decision denying 
service connection for, among other things, sleep disorder 
and narcolepsy.  The veteran was notified of the decision in 
December 2004.  

The veteran filed a NOD in March 2005 that disagreed with the 
decision to deny his claim for narcolepsy and sleep apnea, 
without specifying the rating decision with which he 
disagreed.  The RO responded in March 2005 with a letter 
referencing his written disagreement with the December 30, 
2004 decision regarding entitlement to service connection for 
narcolepsy and sleep apnea.  The RO also identified the 
December 2004 decision as the decision being appealed in the 
April 2006 statement of the case, to which the veteran filed 
a timely substantive appeal in May 2006.  The veteran did not 
dispute that he was appealing the December 2004 decision, 
rather than the May 2004 decision.  

Because 38 C.F.R. § 3.156(a) refers to reopening a "finally 
adjudicated claim," which is defined at 38 C.F.R. § 3.160(d) 
as one that has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of the award 
or disallowance, or by denial on appellate review, whichever 
is earlier, the Board concludes that the last "finally 
adjudicated claim" is the 2002 claim that precipitated the 
April 2003 rating decision.  The April 2003 rating decision 
is the last final decision on the issues of service 
connection for narcolepsy and sleep apnea.  New and material 
evidence must have been received thereafter to enable the 
Board to reopen the claim and to have jurisdiction to review 
the underlying service connection claims.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  New and material evidence has been added to the 
record after April 2003.  As evident in the reasons and bases 
provided by the RO in the April 2003 rating decision, one 
basis for denial at that time was lack of evidence of 
diagnosed sleep disorders as claimed.  VA clinical records 
added to the record after April 2003 indicate that the 
veteran recently was treated for sleep disturbance, 
characterized variously to include insomnia.  Also, the 
report of a January 2005 polysomnographic study conducted at 
a private facility reflects a diagnosis of mild obstructive 
sleep apnea.  As for narcolepsy, although there seems to be 
some disagreement among clinicians as to whether narcolepsy 
specifically is manifested (see, e.g., September 15, 2003 VA 
clinical record), at least one clinician has diagnosed the 
veteran with that sleep disorder, after April 2003.  See 
September 2003 VA general medical examination report.  
Therefore, new and material evidence in the form of clinical 
evidence dated after April 2003, and indicating that the 
sleep disorder(s) may be active and diagnosed is of record.  
Having determined that new and material evidence has been 
submitted, the Board reopens the claims.  The appeal is 
granted only to that extent.

The Board need not decide whether VA complied with duties to 
notify, including notice of the governing "new and material 
evidence" standard and what evidence is needed to reopen (38 
C.F.R. § 3.156(a) (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006)) or to assist, on the issue of whether new and 
material evidence has been presented to reopen the claims.  
As it is taking favorable action by reopening the claims and 
granting them to that extent, any notice defect concerning 
what is needed to reopen the claims, at this juncture, is 
harmless error.  See generally Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); 38 C.F.R. § 20.1102 (2006).


ORDER

The previously denied claims of entitlement to service 
connection for sleep apnea and narcolepsy are reopened.  The 
appeal is granted only to that extent.  


REMAND

Having reopened the claims of entitlement to service 
connection for sleep apnea and narcolepsy, the Board finds 
that further evidentiary development is warranted before 
readjudication.   

First, the veteran reported that he was treated for sleep 
problems shortly after discharge at the Moncrief Army 
Hospital, Fort Jackson, South Carolina.  The RO attempted to 
get records from Moncrief Army Hospital in December 2000, 
using the veteran's Social Security number.  The hospital 
responded that they have no medical records at that facility 
under the number provided.  The veteran later reported that 
he was treated as a military dependent under his wife's name 
and Social Security number.  See VA Form 21-4138 filed in 
November 2002.  It appears that the RO may have attempted to 
obtain records from Moncrief Army Hospital using this 
information, but a notation indicates that, per a telephone 
call on May 6, 2003, the records were charged out in May 2002 
and not returned.  Because these are records in the custody 
of a Federal department or agency, VA will end its efforts to 
obtain these records only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

Second, as reflected in a July 2003 VA Form 21-4138, the 
veteran reported that he underwent a sleep study in May and 
June 2003, at the Straub Clinic, based on referral by a VA 
clinician.  The record includes the results of a June 2003 
polysomnographic study performed at The Sleep Lab at Tripler 
Army Medical Center, but not results from Straub Clinic.  On 
remand, any missing records from the Straub Clinic should be 
obtained and associated with the claims file.   

Third, it is apparent that the veteran relocated several 
times and lived in various states, including Hawaii and North 
Carolina.  The record includes VA clinical records from 
facilities located in Columbia, South Carolina (Dorn VA 
medical center); Honolulu, Hawaii; and El Paso, Texas.  Most 
recent correspondence to the veteran indicates that he 
currently resides in North Carolina.  Most recent VA clinical 
records in the claims file concern treatment at the 
Fayetteville, North Carolina, VA medical facility.  While 
this appeal is on remand status, any additional, and missing 
clinical records, in particular, most recent records from the 
Fayetteville facility, should be associated with the claims 
file.         

Finally, additional evidence -- in the form of Board hearing 
testimony, VA clinical records, and a statement from the 
veteran's wife -- was associated with the claims file after 
the Statement of the Case was issued.  As the reopened claims 
are on remand status, the RO has an opportunity to consider 
those items, in addition to any other evidence associated 
with the claims file as a result of the directives set forth 
below, before readjudicating this claim and to consider them 
in connection with a Supplemental Statement of the Case if 
warranted.     

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the reopened claim is REMANDED for the following 
actions:

1.  Continue to make attempts to obtain 
records of the veteran's treatment at 
Moncrief Army Hospital, Fort Jackson, 
South Carolina, using both the veteran's 
name and Social Security number and his 
wife's name and Social Security number 
(for the veteran's treatment as a military 
dependent) until it is determined that the 
records do not exist or that further 
efforts to obtain them would be futile.  
If the records are not associated with the 
claims folder, documentation concerning 
the conclusion that the records do not 
exist or that further efforts to obtain 
them would be futile should be in the 
claims folder.  

2.  Obtain records from the Straub Clinic 
concerning the veteran, including those 
pertaining to 2003 sleep studies.  
Associate with the claims file any records 
received.

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
case is on remand status.    

4.  After completing the above, arrange 
for the veteran to undergo an examination 
to determine the nature and etiology of 
any claimed sleep disorder.  The veteran's 
claims file should be available to the 
examiner, and the examiner is asked to 
explicitly state in the examination report 
that the claims file was reviewed.  The 
examiner should indicate the diagnoses of 
all current disorders concerning sleep.  
For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (by a probability of 50 percent), 
more likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability lower than 50 
percent) that it is etiologically related 
to active service.  The examination report 
should support each diagnosis and opinion 
with rationale and bases for such 
diagnosis or opinion.  

5.  After completing the above, 
readjudicate the sleep disorder and 
narcolepsy claims based on a review of the 
entire record.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board for 
further review.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


